DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 -20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 10,469,801, U.S. Patent No. 10,721,438, and U.S.  Patent No. 11,076,126.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 10,469,801, U.S. Patent No. 10,721,438, U.S.  Patent No. 11,076,126, and independent claims of the present application share the following: A method for controlling a conference call in a videoconferencing system including multiple videoconferencing rooms, a server and a mobile computing device, each videoconferencing room including a videoconferencing codec and a system controller, the server adapted to store information about each videoconferencing room and in communication with each system controller via one or more wired and/or wireless communication networks, and the mobile computing device including a user interface, the method comprising: determining, by the mobile computing device, whether at least one of the multiple videoconferencing rooms is within a defined proximity of the mobile computing device; and in response to determining that at least one of the multiple videoconferencing rooms is within the defined proximity of the mobile computing device, and in response to the user selecting said at least one of the videoconferencing rooms via the user interface of the mobile device: transmitting, by the mobile computing device via the server, one or more commands to the system controller located in said at least one of the videoconferencing rooms, to control the videoconferencing codec located in said at least one of the videoconferencing rooms according to the one or more commands to establish or control a videoconference in said at least one of the videoconferencing rooms.


                                                          
Conclusion                 
          
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/AMAL S ZENATI/Primary Examiner, Art Unit 2656